Citation Nr: 1819930	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board notes that the February 2018 appellate brief also addressed the additional issues of entitlement to service connection for PTSD, bilateral hearing loss, and right shoulder disability, which the Veteran had included in his August 2011 notice of disagreement.  However, in the July 2014 substantive appeal, the Veteran specifically indicated that he was only appealing the issues of entitlement to tinnitus and cervical disability.  As such, the additional issues of entitlement to service connection for PTSD, bilateral hearing loss, and right shoulder disability are not currently on appeal to the Board.


FINDINGS OF FACT

1.  A July 2009 rating decision denied the claim for service connection for tinnitus.  

2.  The evidence received since the July 2009 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.

3.  Resolving reasonable doubt in the Veteran's favor, the evidence is in equipoise as to whether a relationship exists between the Veteran's tinnitus and his active duty service.

4.  The Veteran's cervical spine disability did not originate in service and is not otherwise related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim for service connection for tinnitus.  38 U.S.C. §§ 5108, 7104, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for service connection for cervical spine disability have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice in November 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  The Board also notes that an August 2015 Social Security Administration (SSA) Inquiry showed the Veteran is in receipt of SSA title II and title XVI status disability benefits.  Although records with that agency have not been obtained, nothing in the record suggests that those records would provide information not already of record, nor has the Veteran indicated such records would provide pertinent information in support of his claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  As such, the Board finds that there is no prejudice in proceeding with the appeal.  Accordingly, the Board finds that VA's duty to assist has been met.

Application to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C. § 5108.

"New evidence" is evidence that has not previously been reviewed by VA adjudicators.  "Material evidence" is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

In determining whether evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  There is a low threshold for reopening claims.  38 C.F.R. § 3.156 (a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Procedural History and Analysis

Service connection for tinnitus was initially denied in a July 2009 rating decision based on a finding that there was no evidence of a relationship between tinnitus to service.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b).  Thus, the decision became final.  Pertinent evidence of record in July 2009 consisted of service treatment records (STRs), mental health treatment records from Sacramento VA medical center (VAMC), private treatment records from Sacramento Ear Nose and Throat (SACENT), and private treatment records form Sacramento Radiological Group, and a June 2009 VA examination.

The Veteran requested to reopen the claim in October 2010.  An August 2011 rating decision denied the claim after finding there was no new and material evidence submitted.  The August 2011 rating decision noted the Veteran was an aviation mate during active service and as such, conceded the Veteran's exposure to acoustic trauma.  The Veteran subsequently submitted a notice of disagreement in August 2011 and following a June 2014 statement of the case, submitted a substantive appeal in July 2014.  

Pertinent evidence added to the record since July 2009 consists of a March 2016 VA examination and August 2016 statement from the Veteran.  The March 2016 VA examination noted the Veteran's constant reports of tinnitus with onset in his late 20s.  The examiner noted the Veteran's indication that the high pitched ringing had worsened in his 40s and changed in pitch and intensity.  After examination, the March 2016 VA examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner's rationale was that the STRs showed the Veteran's hearing was within normal limits through 8000 Hz bilaterally.  The examiner also reiterated the Veteran's reports that his tinnitus began in his late 20s but that the Veteran had separated from the military at 19 years of age.  In the August 2016 statement, the Veteran reported that he was exposed to acoustic trauma and high intensity noise by aircraft.  He reported that his tinnitus was caused by jet engines and hazardous noise level.  The Veteran also reported that the notes that his tinnitus started in his 20s was incorrect.  He instead stated he had reported that the ringing increased in intensity during his 20s.  He also indicated that he was never exposed to acoustic trauma or hazardous noise levels as a student of education following his separation from service.  As noted, the evidence is presumed to be credible for the limited purpose of reopening the claim.

The Board finds that the March 2016 VA examination and August 2016 statement by the Veteran are new and material, in that they provide more information concerning the onset of tinnitus than was of record previously.  The Board notes that the evidence is not cumulative or redundant of the evidence previously of record.  Moreover, the evidence raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for tinnitus is warranted.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

A. Tinnitus

The Board finds that the Veteran's statements with regard to this claim are credible.  Further, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  Thus, the Board finds that the Veteran is competent to relate a history of noise exposure during service and a history of having experienced tinnitus.  Additionally, his DD 214 confirms that he worked as an aircraft mechanic during his period of service.  As such, noise exposure to acoustic trauma is conceded.  

With regard to the negative opinion provided by the VA examiner in March 2016, the examiner's rationale was based, in part, that the Veteran reported onset of his tinnitus in his 20s, after separation from separation of service.  However, the Veteran has since clarified that that was incorrect and that he had actually reported worsening of his ear ringing in his 20s.  The Veteran has reported specifically that his tinnitus began during active service.  Therefore, the March 2016 negative VA opinion has no probative value as it is predicated on an inaccurate factual basis.  The Board also notes that the June 2009 VA examination also has no probative value since the June 2009 VA examiner only provided a speculative finding.  

In this case, based on the evidence of record, the Board finds that the Veteran's tinnitus is as likely as not the result of his noise exposure in service.  Again, and of particular importance in this regard, are the facts that the Veteran's in-service noise exposure has been conceded and that the Veteran has provided competent and credible evidence of ringing in his ears since service.  Accordingly, the Board will resolve reasonable doubt in favor of the Veteran and grant service connection for tinnitus.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Cervical Spine Factual Background

A review of the STRs shows that the Veteran had complained of cervical neck pain in April 1974 after he had been hit in the back of the head the night before.  The December 1974 separation report of medical examination noted the Veteran's spine was normal on clinical evaluation.  

Private treatment records from SACENT in March 2004 and April 2004 noted the Veteran's reports of tinnitus but noted the Veteran's neck was symmetrical and that on review of systems, the Veteran's neck was negative for issues.  

The first complaint specifically related to the Veteran's neck or cervical spine was not until 2010.  A September 2010 MRI of the cervical spine showed the Veteran had degenerative spondylosis from C3 to C7.

An October 2010 VA treatment record noted the Veteran had done some exercises at the gym which caused a lot of pain.  The provider noted the pain complaints were more related to the shoulder than the cervical spine.  

In a January 2011 VA general medical spine examination, the Veteran reported that while in the military, he was working on a jet engine when a hoisting chain struck him on the right side of his head and right shoulder when the engine came down.  The examiner noted the Veteran was treated at that time for pain but that no other treatment was required and that the Veteran had not required any further treatment over the years until recently.  The examiner noted that in September 2010, the Veteran presented to the emergency room with severe right shoulder pain and right shoulder and arm numbness.  A CT scan of the neck was done that demonstrated moderate to severe neuroforaminal stenosis from C3-C7 caused by degenerative spondylosis with stenosis most severe at C5-C6.  The Veteran reported onset of pain was sudden in September 2010 and described the pain as constant sharp pain radiating down the right arm.  After examination, the examiner opined that the neck strain in the 1970s, which required no treatment over the next 30 years, was less likely as not to be the cause of or a result of cervical disc disease.  Instead, the examiner found that the Veteran's currently diagnosed neck pain was most likely age related.  

An August 2011 VA treatment record noted that the Veteran underwent an antero lateral cervical microforaminotomy.

A November 2011 MRI of the cervical spine noted the Veteran's numbness on the left side after a "pop" sensation a few weeks ago.  The note indicated the Veteran had surgery last month.  An impression of mild multilevel cervical spondylosis and right sided T3 hemangioma was noted.  

In an August 2016 statement, the Veteran stated that he received treatment for cervical neck pain during active service in April 1974 and also indicated that he had sent medical records regarding his current cervical spine disability and surgery.  

Analysis

Given the above, the Board finds that the Veteran's cervical spine disability did not have its onset in active service or within one year thereafter, and is not related to such service.  The only medical opinion of record shows that the Veteran's current cervical spine disability is not related to service.  The January 2011 VA examiner conducted a thorough review of the claims file, examination of the Veteran, and adequately considered the Veteran's in-service neck complaint, and the Veteran's treatment of neck pain since active service, before providing a negative opinion that was supported by a sufficient rationale.  There is no competent objective medical evidence that indicates a link between the Veteran's current cervical spine disability and active service.  

The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, are ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the September 2016 statement of accredited representative referenced the Veteran's statement of recurring neck pain.  However, a review of the file shows that there was no treatment or specific reference of ongoing neck pain for over three decades until 2010.  Instead, the December 1974 separation report of medical examination during active service noted the Veteran's spine was normal on clinical evaluation and treatment records in 2004 specifically noted a lack of any issues related to the neck.  Nevertheless, even assuming arguendo that the Veteran had continually reported neck pain since active service, the Board notes that pain is considered as a symptom rather than a disability for the purposes of VA compensation.  Absent a diagnosis of a disability, pain is insufficient to establish current disability that warrants service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Nevertheless, the Board finds that the January 2011 VA examiner's opinion is more probative than the Veteran's personal assertions to the contrary because the examiner has medical expertise that the Veteran does not possess.  The Veteran is not competent to ascribe his neck symptoms to a particular diagnosis or, in turn, relate it to his military service, especially when, as here, there is countervailing medical comment.  As noted by the January 2011 VA examiner, the Board highlights the three decades of a lack of treatment for the cervical spine disability.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the Board reiterates that the Veteran has not submitted any adequate contrary competent evidence linking the Veteran's current cervical spine disability to service, aside from his own assertions, a fact considered by the VA examiner. 

Accordingly, the Board concludes that the negative evidence is more persuasive and of greater probative value.  Thus, the probative evidence of record does not support the claim of entitlement to service connection for his cervical spine disability.  The Board finds that the preponderance of the evidence is against this claim, and this claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).













(Continued on the next page)
ORDER

New and material evidence to reopen a claim of entitlement to service connection for tinnitus having been received, the claim is reopened 

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for cervical spine disability is denied.




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


